 



EXHIBIT 10.43

Motorola Long Range Incentive Plan (LRIP) of 2005

ELIGIBILITY

Corporate, Senior and Executive Vice Presidents and other officers of Motorola,
Inc. (“Motorola”) or a Subsidiary, as recommended by the Chief Executive Officer
and approved by the Compensation and Leadership Committee of the Board of
Directors (“Committee”), are eligible to participate in the Motorola Long Range
Incentive Plan (LRIP) of 2005 (the “Plan”). The Chief Executive Officer and the
Chief Operating Officer (if any) are also eligible to participate as approved by
the Committee.

PARTICIPATION

Generally, officers who become eligible to participate during the first quarter
of a performance cycle will participate in a full multi-year performance cycle.
The participation of officers who are promoted, newly hired or demoted after the
first quarter of a performance cycle shall be at the discretion of the Chief
Executive Officer.

OVERVIEW

The Plan is being implemented pursuant to the terms and conditions of the
Omnibus Incentive Plan of 2003 (“Omnibus Plan”). Here is an overview of the
Plan:



»    Performance Cycle       The Plan is based upon multi-year performance
cycles selected by the Committee with an initial three-year performance cycle
beginning on January 1, 2005.



»    Performance Measures       Performance measures for each cycle will be
determined by the Committee based on improvement in economic profit and growth
in sales of Motorola during each multi-year performance cycle. Performance
measures may apply to performance in each year in the performance cycle, to
cumulative performance during the entire performance cycle, or a combination of
both. If performance measures are applied to performance in each year in the
performance cycle, performance to target for each year shall be divided by the
number of years in the performance cycle and added together to determine the
award for the entire performance cycle. Awards may be subject to partial
forfeiture if Motorola’s total shareholder return for the entire performance
cycle does not meet or exceed the median total shareholder return for the
performance cycle for a defined comparator group.       Economic profit is
defined as net operating profit after tax minus a capital charge.       Net
operating profit after tax and sales for each year during a performance cycle
shall be determined in accordance with generally accepted accounting principles
but shall exclude the effect of all acquisitions with a purchase price of
$250 million or more, all gains or losses on the sale of a business, any asset
impairment equal to $100 million or more, and any other special items designated
by the Committee.

 



--------------------------------------------------------------------------------



 



»    Maximum Earned Award       A participant’s maximum earned award will be two
times his/her target award. A participant’s target award is established at the
commencement of a performance cycle based on a percentage of the participant’s
base pay rate in effect at that time.   »    The Payout Process



  •   All earned awards will be paid in stock.     •   The number of shares of
stock earned by a participant shall be determined by dividing the amount of the
award earned during the performance cycle by the closing price of one share of
Motorola common stock on the New York Stock Exchange on the day before the date
on which the Committee certifies the amount of the award earned (the
“Certification Date Value”).     •   The Company shall have the right to satisfy
all federal, state and local withholding tax requirements with respect to the
award earned by reducing the number of earned shares by the number of shares
determined by dividing the amount of withholding required by the Certification
Date Value.     •   Payments will be made as soon as administratively
practicable following the close of a performance cycle. A participant has no
right to any award until that award is paid.     •   If the Committee
determines, in its sole discretion, that a participant has willfully engaged in
any activity at any time, prior to the payment of an award, that the Committee
determines was, is, or will be harmful to the Company, the participant will
forfeit any unpaid award.

SITUATIONS AFFECTING THE PLAN



»    Change in Employment



  •   Generally, a participant will be eligible for payment of an earned award
only if employment as a Corporate, Senior or Executive Vice President continues
through the last day of the performance cycle.     •   Pro rata awards may be
possible, however, depending upon the type of employment termination. The table
below summarizes how earned awards will generally be prorated in accordance with
the type of employment termination:

-2-



--------------------------------------------------------------------------------



 



        If employment terminates due to...   The earned award will be...  
Death
  Pro rated based on the number of completed months of employment within the
performance cycle.
 
   
Total and Permanent Disability
  Pro rated based on the number of completed months of employment within the
performance cycle.
 
   
Retirement
  Pro rated based on the number of completed months of employment within the
performance cycle.
 
   
Termination of Employment Because of Serious Misconduct
  Forfeited.
 
   
Change in Employment in Connection with a
Divestiture
  Forfeited.
 
   
Termination of Employment for any Other Reason than Described Above
  Forfeited.
 
    For purposes of determining a prorated payout, completed months of
employment will include only those
months in which the participant is actually working and is a Corporate, Senior
or Executive
Vice President
 



  •   In the event a participant remains on payroll as an active employee at the
end of a performance cycle, but is not actually working and is not on a leave of
absence at that time, the participant will be entitled to a pro rata award based
on the number of completed months of employment within the performance cycle in
which the participant was actually working and is a Corporate, Senior or
Executive Vice President, provided that the participant is otherwise eligible
for an award. A participant who remains on payroll as an active employee at the
end of a performance cycle, but is not actually working and is on a leave of
absence which carries a right to return to work, will be entitled to a full
award for the performance period, provided the participant actually worked for
some portion of the performance cycle.     •   A prorated payout will be based
on final performance results and paid as soon as administratively practicable
after the end of a performance cycle.         For purposes of the Plan, “Total
and Permanent Disability” and Retirement” will be defined as set forth below:  
  •   Total and Permanent Disability means for (x) U.S. employees, entitlement
to long-term disability benefits under the Motorola Disability Income Plan, as
amended and any successor plan and (y) non-U.S. employees, as established by
applicable Motorola policy or as required by local regulations.

-3-



--------------------------------------------------------------------------------



 



  •   Retirement means retirement from Motorola or a Subsidiary as follows:

(i) Retiring at or after age 55 with 20 years of service;

(ii) Retiring at or after age 60 with 10 years of service;

(iii) Retiring at or after age 65, without regard to years of service;

(iv) Retiring with any other combination of age and service, at the discretion
of the Committee.

Years of service will be based on the participant’s Service Club Date.



»    Change in Control       If Motorola undergoes a Change in Control as
defined in the Omnibus Plan:



  •   If performance measures are applied to performance in the entire
performance cycle, the sales growth and economic profit improvement for the
performance cycle will be determined as of the effective date of the Change in
Control and pro rata award payments will be made based on the number of
completed months of the cycle as of the effective date of the Change in Control.
    •   If performance measures are applied to performance in each year in the
performance cycle, the sales growth and economic profit improvement for any
partial year will be determined as of the date of the Change in Control and
performance to target as of that date will be divided by the number of years in
the performance cycle and added to the amounts earned in any completed years.  
  •   Awards will not be subject to any partial forfeiture based on total
shareholder return.     •   Awards will be paid in stock as soon as
administratively practicable following the effective date of the Change in
Control, but no later than 90 days after that date.

DEFINITION OF TERMS

“Subsidiary” means an entity of which Motorola owns directly or indirectly at
least 50% and that Motorola consolidates for financial reporting purposes.

“Serious Misconduct” means any misconduct that is a ground for termination under
the Motorola Code of Business Conduct, or human resources policies, or other
written policies or procedures.

If a term is used but not defined, it has the meaning given such term in the
Omnibus Plan.

-4-



--------------------------------------------------------------------------------



 



RESERVATION AND RETENTION OF COMPANY RIGHTS



  •   The selection of any employee for participation in the Plan will not give
that participant any right to be retained in the employ of the Company.     •  
Participation in the Plan is completely at the discretion of Motorola, and
Motorola’s decision to make an award in no way implies that similar awards may
be granted in the future.     •   Anyone claiming a benefit under the Plan will
not have any right to or interest in any awards unless and until all terms,
conditions, and provisions of Plan that affect that person have been fulfilled
as specified herein.     •   No employee will at any time have a right to be
selected for participation in a future performance period for any fiscal year,
despite having been selected for participation in a previous performance period.

GOVERNANCE

It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan, all of which will be binding upon the participant.

AMENDMENT, MODIFICATION, and TERMINATION

The Committee may amend, modify, or terminate the Plan and the terms applicable
to any performance cycle at any time; provided, however, that no such action may
adversely affect a participant’s rights under the Plan subsequent to such time
as negotiations or discussions which ultimately lead to a Change in Control have
commenced.

MISCELLANEOUS PROVISIONS



  •   Award opportunities may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.     •   To the extent permitted by law, amounts paid
under the Plan will not be considered to be compensation for purposes of any
benefit plan or program maintained by the Company.     •   All obligations of
the Company under the Plan with respect to payout of awards, and the
corresponding rights granted thereunder, will be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or other acquisition of all or
substantially all of the business and/or assets of the Company.     •   In the
event that any provision of the Plan will be held illegal or invalid for any
reason, the illegality or invalidity will not affect the remaining parts of the
plan, and the Plan will be construed and enforced as if the illegal or invalid
provision had not been included.

-5-



--------------------------------------------------------------------------------



 



  •   No participant or beneficiary will have any interest whatsoever in any
specific asset of the Company. To the extent that any person acquires a right to
receive payments under the Plan, such right will be no greater than the right of
any unsecured general creditor of the Company.     •   To the extent not
preempted by federal law, the Plan, and all agreements hereunder, will be
construed in accordance with and governed by the laws of the state of Illinois
without giving effect to the principles of conflicts of laws.     •   This Plan
constitutes a legal document which governs all matters involved with its
interpretation and administration and supersedes any writing or representation
inconsistent with its terms.

-6-